Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
Applicant asserts that Uemura does not teach the new limitations of amendment 8-17-22. This argument is not persuasive. The amendments pertain to the magnetic shielding plate being along an extending line and having one width smaller than another width based on the orientation of the extending line. The examiner can see where applicant has a point regarding some of the embodiments. I.e. figure 4 the extending line along 21a would define a width less than the width in the perpendicular direction of the same plane. 

    PNG
    media_image1.png
    320
    403
    media_image1.png
    Greyscale

Uemura however discloses motors which are perpendicular to each other one the same plate. Figure 3:

    PNG
    media_image2.png
    322
    391
    media_image2.png
    Greyscale

If the plate were larger in one width relative to a perpendicular for one motor, then it must be the opposite for the motor in the perpendicular orientation. Thus the examiner does not see how to read the claim language in a way that would differentiate over the prior art. 

Applicant asserts that Uemura’s element 21e is located up stream of a rotor 11 and thus does not meet the limitations magnetic flow changing portions can be formed in a portion of a magnetic shielding plate which corresponds to each of extending lines from both the end portions of a coil winding ore and configured to intersect with the corresponding extended lines. This argument is not persuasive. The element 21e most closely related to motor 12 not motor 11. Element 21c is the closer relevant part. None the less the consideration is entirely moot. As amended the closer relevant section would be the cutout along the lines referenced by applicant. See figure 4:

    PNG
    media_image3.png
    238
    190
    media_image3.png
    Greyscale


And figure 3

    PNG
    media_image4.png
    189
    204
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Uemura (JP 2016151429).
With regard to claim 1 Uemura discloses a movement of an electronic timepiece, comprising:
a stepping motor including a rotor, a stator, and a coil in which a conductive wire is wound around a coil winding core (paragraphs 11, 27, see also figures 2-4); and
a magnetic shielding plate (21) that covers at least a part of the stepping motor (figures 2-4), wherein he magnetic shielding plate covers a part of the stepping motor on an extended line from both end portions of the coil winding core in an extending direction of the coil winding core (figure 3), 

    PNG
    media_image2.png
    322
    391
    media_image2.png
    Greyscale

the magnetic shielding plate has, in a planar view, a first width in a part which overlaps with the coil winding core in a direction orthogonal to the extended line and a second width on the extended line from both of the end portions of the coil winding core in the direction orthogonal to the extended line (figure 3), the second width of the magnetic shielding plate is larger than the first width of the magnetic shielding plate (figure 3)
the magnetic shielding plate includes a magnetic flow changing portion that changes a magnetic flow which is directed toward the coil winding core in the part of the extended line  to a magnetic flow which is not directed toward the coil winding core (figure 4), and
the magnetic flow changing portion is formed in a portion of the magnetic shielding plate (21), which corresponds to each of extended lines from both end portions of the coil winding core, to intersect with the corresponding extended line (figures 2-4; flow portions are clearly visible for each motor location – figure 4).

    PNG
    media_image1.png
    320
    403
    media_image1.png
    Greyscale


With regard to claim 2 Uemura discloses the movement of the electronic timepiece according to claim 1, wherein the magnetic flow changing portion extends to surround a part of the stator from an outside of the stator (figures 2, 3, 4).

With regard to claim 3 Uemura discloses the movement of the electronic timepiece according to claim 1, further comprising a plurality of stepping motors, the plurality of stepping motors comprising the stepping motor (11, 12, 15, 16 figure 2), wherein the magnetic flow changing portion is provided in the magnetic shielding plate to correspond to each of the plurality of stepping motors (21 figures 2, 3, 4).

With regard to claim 4 Uemura discloses the movement of the electronic timepiece according to claim 1, wherein the magnetic flow changing portion is a slit or a hole that penetrates through the magnetic shielding plate in a thickness direction, or a groove or a recess having a thickness thinner than that of another portion (figures 3, 4).

With regard to claim 5 Uemura discloses the movement of the electronic timepiece according to claim 4, wherein the magnetic flow changing portion is the slit or the hole (figures 3, 4), and
a component in a range corresponding to a range inside an external outline of the magnetic shielding plate is arranged in the slit or the hole (figures 3, 4).

With regard to claim 6 Uemura discloses the movement of the electronic timepiece according to claim 1, wherein the magnetic shielding plate (21) includes a supporting portion as a portion that supports another component (figures 2-4 the plate plates supports many elements), and
the magnetic flow changing portion changes a direction of the magnetic flow to a direction toward the supporting portion (figure 4).

With regard to claim 10 Uemura discloses an electronic timepiece in which the movement according to claim 1 is housed inside a case (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura  (JP 2016151429) in view of Tokunaga (US 3735584).
With regard to claim 7 Uemura discloses the movement of the electronic timepiece according to claim 1, further comprising a ring-shaped element (2) that surrounds the stepping motor (figures 1-2), wherein
the ring-shaped magnetic shielding plate includes, in a part thereof in a circumference direction, a cutout (center to house all of figure 2), and
the stepping motor is arranged such that the extended lines becomes substantially parallel to a direction connecting the cutout and a center of the ring-shaped magnetic shielding plate (figures 1-2).
Does not teach wherein the case or other support structures are made of material sufficient to meet the limitation “is magnetic shielding plate”. Tokunaga teaches a dial ring 24 made of high magnetic permeability to provide desirable magnetic field properties. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Uemura’s system with at least one ring shaped support element made of a material of high magnetic permeability. One first reason would have been to make normal support structures from common and ordinary metal materials as taught by Uemura and Tokunaga. A reason for doing so would have been to provide desirable magnetic resistances around the periphery of the case as taught by both Uemura and Tokunaga. One having ordinary skill in the art would have recognizes plain synergy between such a structure and the magnetic shield plate taught by Uemura for the same and complimentary purposes of shaping the magnetic fields as taught by both references.  

With regard to claim 8 Uemura and Tokunaga teach the movement of the electronic timepiece according to claim 7, wherein the ring-shaped magnetic shielding plate (2) is arranged outside two magnetic flow changing portions formed in portions which correspond to the extended lines from both of the end portions of the coil winding core, respectively (figures 2-4 the case figure1 is shown with a ring shaped ridge that provides material housing for the other components such that it surrounds them. The case is made of metal).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura  (JP 2016151429) in view of Fujisawa (US 2018/0307186).
With regard to claim 9 (depends from claim 1) Uemura does not disclose the claimed: the movement of the electronic timepiece according to claim 1, wherein a magnetic member is arranged between the stepping motor and the magnetic flow changing portion.
Fujisawa teaches a battery 130 figure 6 located below motors (141-145). At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Uemura’s system such that: a magnetic battery is arranged between the stepping motor and the magnetic flow changing portion, as taught by Fujisawa. The reason for doing so would have been to locate a battery inside the case housing in a way suitable for packaging said power source so as to provide power to the system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-23-22
/SEAN KAYES/Primary Examiner, Art Unit 2844